Citation Nr: 1809677	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  15-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as a central nervous system condition. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and mood disorder. 

3.  Entitlement to service connection for a skin disability. 

4.  Entitlement to service connection for chronic pain syndrome. 

5.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) in the Army National Guard from October 1978 to January 1979.  He has additional periods of ACDUTRA and inactive duty for training (INACDUTRA) service in the Maine National Guard from August 1978 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In August 2014, the Veteran testified before a Decision Review Officer (DRO).  In August 2015, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

As for the service connection claim for an acquired psychiatric disability, the claim was originally adjudicated as a claim for depression in the May 2013 rating decision.  However, as the evidence of record indicates diagnoses of acquired psychiatric disorders other than depression, to include mood disorder, as discussed below, the issue encompasses entitlement to service connection for an acquired psychiatric disorder, to include depression and mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that additional evidence, to include a July 2015 letter from Dr. S.S., an article discussing the general health implications from exposure to herbicide agents, and additional statements regarding the Veteran's reported exposure to herbicide agents during his National Guard service, was added to the record after the issuance of an April 2015 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the issues remanded herein.  Moreover, as the Veteran's service connection claim for bilateral lower extremity peripheral neuropathy, claimed as a central nervous condition, is being granted herein, he is not prejudiced in the Board considering this newly received evidence with regards to that claim. 

The issues of entitlement to service connection for an acquired psychiatric disability, service connection for a skin disability, service connection for chronic pain syndrome, and service connection for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his periods of ACDUTRA and INACDUTRA service at Canadian Force Base Gagetown.  

2.  The evidence is in relative equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is linked to exposure to herbicide agents during his periods of ACDUTRA and INACDUTRA service.  





CONCLUSION OF LAW

Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for bilateral lower extremity peripheral neuropathy are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations 

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty; or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease, which the Board finds includes the reported exposure to herbicide agents, or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   

For purposes of 38 U.S.C. § 101 (24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran contends that his bilateral lower extremity peripheral neuropathy, claimed as a central nervous system condition, is linked to exposure to herbicide agents during his ACDUTRA and/or INACDUTRA service at Canadian Force Base (CFB) Gagetown, New Brunswick.   See August 2015 Hearing Tr. at 4; January 2014 substantive appeal (via VA Form 9).  

Personnel records documents that the Veteran has served various periods of ACDUTRA and INACDUTRA at CFB Gagetown, to include in July 1982, July 1983, July 1984, May 1985, and June 1986.  

Post-service, the Veteran has been diagnosed with idiopathic peripheral neuropathy of the bilateral lower extremities.  See May 2014 private electrodiagnostic medical consultation of the lower extremities neuropathy from Dr. D.J.G. 

The AOJ attempted to verify the reported exposure to herbicide agents at CFB Gagetown.  In this regard, the record contains a May 2013 response from the Defense Personnel Records Information Retrieval System (DPRIS), which acknowledged the presence of "Agent Orange operations at Base Gagetown in 1966 and 1967" for which the Canadian government authorized a one-time lump sum payment to those affected by such operations, but indicated that additional information from the relevant Canadian government agency was necessary to verify subsequent herbicide agents usage in the area, to include during the Veteran's periods of National Guard service at CFB Gagetown.  Based on such response, in May 2013, the AOJ issued a formal finding of a lack of information sufficient to corroborate the reported exposure to herbicide agents during the Veteran's National Guard service at CFB Gagetown. 

In support of his claim of exposure to herbicide agents while serving at CFB Gagetown, the Veteran submitted an internet article from the Agent Orange Association of Canada website in February 2014.  The article notes that there was "spraying of over three million liters and kilograms of the carcinogenic herbicides [to include] Agent Orange . . . on CFB Gagetown and surrounding civilian communities from 1956 to 1984 . . . ."  The article recognizes that "the Maine National Guard trained for over thirty summers in the sprayed forests of the training area [at CFB Gagetown]."  Significantly, the article contains a copy of a table documenting the use of herbicide agents at CFB Gagetown, titled "Overview of Herbicide Spray Program 1956-1984," which was reportedly provided by the Canadian Department of Defense in response to a request for information pertinent to herbicide agents usage on CFB Gagetown.  

Also of record is a July 2015 letter from Dr. S.S., the Veteran's private treating physician.  Dr. S.S. determined that it was "very much possible" that the Veteran's currently diagnosed bilateral lower extremity peripheral neuropathy was linked to the exposure to herbicide agents during his service at CFB Gagetown, given that "small fiber sensory neuropathy can be a known complication of certain herbicidal exposure [which] can cause permanent damage to these small unmyelinated sensory nerves."   Dr. S.S. also reviewed the Veteran's extensive clinical records reflecting his symptoms of "peripheral neuropathy of unknown etiology" since service and discerned that "[g]iven the absence of other major problems with which neuropathy is often associated," the Veteran's peripheral neuropathy "may be linked to the exposure of those toxins [from herbicide agents]."  The private physician also cited the current medical literature "stat[ing] that neuropathy can be latent for up to a period of up to decades before it becomes clinically evidence," which was significant in light of " [the Veteran's] extensive testing [with] no discernible etiology for neuropathy . . . ."

Accordingly, given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran was exposed to herbicide agents during his ACDUTRA and/or INACDUTRA service at CFB Gagetown.  In this regard, in the July 2015 letter, Dr. S.S. deduced that it was at least likely as not that the Veteran was exposed to herbicide agents at CFB Gagetown and supported her finding by discussing the clinical significance of the Veteran's extensive medical records noting peripheral neuropathy symptomatology without definitive etiology since service as well as "the absence of other major problems with which neuropathy is often associated."  The Board finds such opinion persuasive in light of the Veteran's credible lay testimony and other evidence of record, to specifically include the referenced internet article and table titled "Overview of Herbicide Spray Program 1956-1984."  As noted, the Veteran's personnel records verify that the he has had various ACDUTRA and INACDUTRA service at CFB Gagetown, to include in July 1982, July 1983, July 1984, May 1985, and June 1986.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The remaining inquiry is whether the Veteran's currently diagnosed disability is related to his periods of ACDUTRA and/or INACDUTRA service at CFB, Gagetown, to specifically include exposure to herbicide agents.   In this regard, the July 2015 opinion from Dr. S.S. serves to link the Veteran's current bilateral lower extremity peripheral neuropathy to his exposure to herbicide agents during his ACDUTRA and/or INACDUTRA periods of service at CFB Gagetown.  Given that the July 2015 opinion from Dr. S.S. was clearly based on a full consideration of the record and was supported by a complete rationale, the Board places great probative weight to that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary opinion.  Therefore, resolving all reasonable doubts in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral lower extremity peripheral neuropathy are met.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Veteran generally contends that the claimed acquired psychiatric disability, skin disability, diabetes mellitus, and chronic pain syndrome are due to herbicide exposure during his ACDUTRA and/or INACDUTRA service at CFB Gagetown.  See May 2015 statement from the Veteran.  Further, in the July 2015 letter, Dr. S.S. remarked that the Veteran "has developed a variety of symptoms that could be related to an underlying neuropathic process," thereby suggesting that the claimed disabilities may be linked to the now-service-connected bilateral lower extremity peripheral neuropathy.  

As yet, the Veteran has not undergone a VA examination for any of the claimed disabilities to address the nexus elements.  The record contains evidence indicative of current disabilities.  See May 2010 private treatment record (noting diagnoses of  mood disorder, and depressive disorder); August 2011 private treatment record (containing a diagnosis of chronic pain syndrome, also diagnosed as reflex sympathetic dystrophy); April 2013 private treatment record (noting diagnosis of xerosis affecting the feet);  December 2009 private treatment note (noting a diagnosis of diabetes mellitus, type II).  On remand, the AOJ should schedule VA examinations to determine whether the Veteran's current diagnoses are due to his ACDUTRA or INACDUTRA periods of service, to specifically include his in-service exposure to herbicide agents; and whether the current diagnoses were caused or aggravated by the now-service-connected bilateral lower extremity peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran for VA examinations to determine the nature and etiology of his acquired psychiatric disability, skin disability, chronic pain syndrome, and diabetes mellitus.    The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed. 

The examiner is asked to provide an opinion as to the following questions: 

(A) The examiner should identify all diagnoses pertinent to acquired psychiatric disability, skin disability, chronic pain syndrome, and diabetes mellitus, present since the date of the claim, even if a diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disability had been caused or aggravated due to a disease and/or injury during the Veteran's ACDUTRA and INACDUTRA periods of service, to specifically include his in-service exposure to herbicide agents while serving at CFB Gagetown. 

(C) For each currently diagnosed disability, the examiner should opine whether such was caused or aggravated beyond natural progression) by the Veteran's service-connected bilateral lower extremity peripheral neuropathy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

Notwithstanding to question (C), specific to the claimed chronic pain syndrome disability, the examiner should opine whether such disability is a manifestation of and/or part and parcel with his service-connected bilateral lower extremity peripheral neuropathy. 

The examiner should consider all evidence of record, including lay statements and medical records.  A complete rationale for each opinion offered should be provided

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


